Judgment of the Supreme Court, Kings County, dated May 10, 1967, and three orders of said court, dated respectively October 4, 1967, October 11, 1967 and December 14, 1967, affirmed, with one bill of costs. No opinion. Appeals from two orders of said court, dated July 28, 1967 and September 6, 1967, respectively, dismissed, without costs. No appeal lies from an order denying a motion for a new trial on the trial minutes or an order denying a motion for resettlement of a determination. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.